     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 1 of 35 Page ID #:1



 1   Jonathan Shub (CA Bar #237708)
 2   Kevin Laukaitis*
     KOHN, SWIFT & GRAF, P.C.
 3   1600 Market Street, Suite 2500
 4   Philadelphia, PA 19103
     Tel: 215-238-1700
 5   Email: jshub@kohnswift.com
 6          klaukaitis@kohnswift.com

 7   Attorneys for Plaintiff and the Class
 8   [Additional Counsel Listed on Signature Page]
 9                    UNITED STATES DISTRICT COURT
10               FOR THE CENTRAL DISTRICT OF CALIFORNIA
11   ADAM DASILVA, individually and on
12   behalf of all others similarly situated, Civil Action
                                              No.:__________________
13                              Plaintiff,
14                                            CLASS ACTION COMPLAINT
           v.
15                                            JURY TRIAL DEMANDED
16   INFINITE PRODUCT COMPANY
     LLC, d/b/a Infinite CBD, a Colorado
17   limited liability company
18
                               Defendant.
19

20
                            CLASS ACTION COMPLAINT
21

22         Plaintiff Adam DaSilva (“Plaintiff”), through his undersigned attorneys,
23
     Barbat, Mansour & Suciu PLLC, Kohn, Swift & Graf, P.C. and Greg Coleman
24
     Law, P.C., brings this Class Action Complaint against Defendant Infinite Product
25

26   Company LLC, d/b/a Infinite CBD (“Defendant”), individually and on behalf of all
27
                                             1
28
                               CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 2 of 35 Page ID #:2




 1
     others similarly situated, and complains and alleges upon personal knowledge as to

 2   himself and his own acts and experiences and, as to all other matters, upon
 3
     information and belief, including investigation conducted by his attorneys:
 4

 5                                   NATURE OF THE ACTION

 6          1.      This is a civil class action brought individually by Plaintiff on behalf
 7
     of consumers who purchased Defendant’s “Absolute Zero 99% + CBD Isolate,”
 8

 9   “Freezing Point CBD Topical Cream,” “Afterglow Healing Oil 100 mg CBD

10   Total,” “Nano Enhancer Pure Nano CBD,” “Nano Freezing Point CBD Topical
11
     Cream,” “Asteroid Gummies,” “Sour Asteroid Gummies,” “Sweetened Dropper,”
12

13   “Isolate Dropper”, and “Nano Non Dairy Creamer,” (the “Products” or “CBD

14   Products”). All of the Products are promoted as products containing cannabidiol
15
     (CBD), for personal use and not for resale.
16

17          2.      Defendant’s Products, however, are illegal to sell.
18          3.      Defendant formulates, manufactures, advertises, and sells the CBD
19
     Products throughout the United States, including in the State of California.
20

21          4.      The CBD (cannabidiol) Product market is a multibillion-dollar business
22   enterprise that is lucrative for its market participants and is expected to further
23
     expand into a $16 billion-dollar industry by 2025.1
24

25
     1
26     https://www.forbes.com/sites/irisdorbian/2019/03/12/cbd-market-could-pull-in-16-bln-by-2025-says-
     study/#69e764bb3efd.
27
                                                       2
28
                                      CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 3 of 35 Page ID #:3




 1
           5.     With knowledge of growing consumer demand for CBD Products,

 2   Defendant has intentionally marketed and sold illegal CBD products.
 3
           6.     Defendant’s multiple and prominent systematic mislabeling of the
 4

 5   Products form a pattern of unlawful and unfair business practices that harms the

 6   public.
 7
           7.     Accordingly, Plaintiff and each of the Class members have suffered an
 8

 9   injury in fact caused by the false, fraudulent, unfair, deceptive, and misleading

10   practices as set forth herein, and seek compensatory damages and injunctive relief.
11
           8.     Plaintiff brings this suit to halt the unlawful sales and marketing of the
12

13   CBD Products by Defendant and for damages he sustained as a result. Given the

14   massive quantities of the Products sold all over the country, this class action is the
15
     proper vehicle for addressing Defendant’s misconduct and for attaining needed relief
16

17   for those affected.
18         9.     Plaintiff and each of the Class members accordingly suffered an injury
19
     in fact caused by the false, fraudulent, unfair, deceptive, and misleading practices set
20

21   forth herein, and seek compensatory damages, statutory damages, and declaratory
22   and injunctive relief.
23
                                JURISDICTION AND VENUE
24

25         10.    This Court has original jurisdiction over this controversy pursuant to 28
26   U.S.C. § 1332(d).        The amount in controversy in this class action exceeds
27
                                                3
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 4 of 35 Page ID #:4




 1
     $5,000,000, exclusive of interest and costs, and there are numerous Class members

 2   who are citizens of states other than Defendant’s states of citizenship.
 3
            11.    This Court has personal jurisdiction over Defendant in this matter. The
 4

 5   acts and omissions giving rise to this action occurred in the state of California.

 6   Defendant has been afforded due process because it has, at all times relevant to this
 7
     matter, individually or through its agents, subsidiaries, officers and/or
 8

 9   representatives, operated, conducted, engaged in and carried on a business venture

10   in this state and/or maintained an office or agency in this state, and/or marketed,
11
     advertised, distributed and/or sold products, committed a statutory violation within
12

13   this state related to the allegations made herein, and caused injuries to Plaintiff and

14   putative Class Members, which arose out of the acts and omissions that occurred in
15
     the state of California, during the relevant time period, at which time Defendant was
16

17   engaged in business activities in the state of California.
18          12.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) and
19
     (c) because a substantial part of the events or omissions giving rise to Plaintiff’s
20

21   claims occurred in this District and because Defendant transacts business and/or has
22   agents within this District and has intentionally availed itself of the laws and markets
23
     within this district.
24

25

26
27
                                                4
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 5 of 35 Page ID #:5




 1
                                           PARTIES

 2         13.    Plaintiff Adam DaSilva is a citizen of California who resides in Los
 3
     Angeles, California. On November 12, 2018, Plaintiff purchased CBD Isolate
 4

 5   Dropper from Defendant through Defendant’s website, https://infinitecbd.com/ for

 6   $43.15. If Plaintiff knew the Products were not legally sold in the United States,
 7
     Plaintiff would have not purchased them.
 8

 9         14.    Defendant Infinite Product Company LLC, d/b/a Infinite CBD is a

10   Colorado limited liability company with its principal place of business at 12364 W.
11
     Almeda Pkwy, Ste. 115, Lakewood, CO 80228.
12

13                              FACTUAL ALLEGATIONS

14         15.    At all relevant times, Defendant has marketed its Products in a
15
     consistent and uniform manner. Defendant sells the Products in all 50 states on its
16

17   website and through various distributors.
18                        DEFENDANT’S ILLEGAL PRODUCTS
19
           16.    On November 22, 2019, the United States Food & Drug Administration
20

21   sent Defendant a Warning Letter discussing numerous violations of the Products,
22   including but not limited to; Unapproved New Drugs, Misbranded Drugs,
23
     Adulterated Human Foods, Unapproved New Animal Drugs, and Adultered Animal
24

25   Foods. All of these violations of the Food, Drug and Cosmetic Act make the Products
26   illegal to sell. All of the allegations listed below regarding the regulatory violations
27
                                                 5
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 6 of 35 Page ID #:6




 1
     are explained more explicitly in the FDA Warning Letter attached hereto as Exhibit

 2   A.
 3
     Unapproved New Drugs
 4

 5            17.   Defendant’s “Absolute Zero 99%+ CBD Isolate,” “Freezing Point

 6   CBD Topical Cream,” “Afterglow Healing Oil 100mg CBD Total,” “Nano
 7
     Enhancer Pure Nano CBD,” “Nano Freezing Point CBD Topical Cream” “Asteroid
 8

 9   Gummies,” “Sour Asteroid Gummies,” “Sweetened Dropper,” “Isolate Dropper”,

10   and “Nano Non Dairy Creamer” products are drugs under section 201(g)(1) of the
11
     FD&C Act, 21 U.S.C. 321(g)(1), because they are intended for use in the
12

13   diagnosis, cure, mitigation, treatment, or prevention of disease and/or intended to

14   affect the structure or any function of the body.
15
              18.   The FDA cites numerous representations on Defendant’s websites to
16

17   support the agency’s position:
18
19   On your product webpage for “Freezing Point CBD Topical Cream”:

20        •   "Freezing Point Cream[.] Freeze away all aches and pains... [P]ainkiller and
              muscle relaxant.”
21

22   On your product webpage for “Afterglow Healing Oil 100mg CBD Total”:
23        •   “Great for new tattoos, eczema, psoriasis, acne, scarring, or open wounds.”
24
     On your product webpage for “Nano Freezing Point CBD Topical Cream”:
25

26
27
                                                6
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 7 of 35 Page ID #:7




 1
        •   “Instantly eliminate aches and pains with NANO CBD Pain Cream ...
            Reduce pain and inflammation associated with conditions like arthritis,
 2          osteoarthritis, and muscle injury.”
 3
     On your webpage titled “A Guide to Hepatitis and CBD”:
 4
        •   “Can CBD Alleviate Symptoms of Hepatitis...CBD can positively impact
 5
            those with hepatitis C…It is clear that CBD’s potential for helping those
 6          with hepatitis is there…”
 7   On your webpage titled “Autism and the Endocannabinoid System”:
 8
        •   “CBD Can Alleviate Some Symptoms of Autism.”
 9
     On your webpage titled “CBD as a Potential Treatment Method for Tourette
10
     Syndrome”:
11
        •   “Cannabinoids Reduce Tourette Syndrome Symptoms…CBD can treat
12
            severe motor and vocal tics related to TS. Therefore, more and more TS
13          patients are trying cannabinoids as an alternative treatment method.”
14   On your product webpage for “Launch Pad”
15
        • CBD Isolate –… With the anti-inflammatory properties of CBD Isolate, this
16        can help ease the irritation of chapped/dry skin as well as wounds.
17
     On your webpage titled “World Cancer Day: How CBD Helps Cancer”:
18
        •   “How CBD Helps Cancer…Using biological pathways, cannabinoids (like
19
            CBD) have been found to target and inhibit the growth of cancer cells.”
20      •   “A more specific examination of this shows that CBD has anti-angiogenic
            properties when applied to a variety of tumors.”
21
        •   “A study published in early 2017 demonstrated that CBD improved the
22          chances of survival in patients with aggressive brain cancers.”
23
        •   “A study on lung cancers published in 2012 suggests that CBD ‘decreases
            cancer cell invasiveness.’ By acting to increase tissue inhibitor in particular
24          molecules in the lungs, CBD acts to reduce the spread of cancerous cells.”
25

26
27
                                                7
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 8 of 35 Page ID #:8




 1
     On your webpage titled “Uses of CBD?”:

 2      •   “Mad cow disease…Substance abuse disorders…Cancer…Diabetes…”
        •   “Neuroprotective: with regards to conditions such as Parkinson’s and
 3
            Alzheimer’s, both studies have shown CBD to work against the toxicity in
 4          the neurons of the brain, working as an antioxidant and providing protection
            against further deterioration.”
 5
        •   “Anti-cancer: CBD has shown to be effective in blocking and preventing
 6          further growth of cancer cells within the body.”
        •   “Mad Cow Disease – the prion is the agent responsible for causing
 7
            neurodegenerative disease. With CBD, production of this agent is blocked.”
 8
     On your webpage “Should I Use CBD Versus Opioids”:
 9

10      •   “CBD – Natural and Safe Alternative to Opioids…Also due to opioids’
            addictiveness and painful withdrawal symptoms, people have moved
11          towards using CBD as their primary treatment method.”
12
     Additional claims observed on your social media sites include, but are not limited
13   to, the following:
14
     On your Facebook page at https://www.facebook.com/infinitecbd:
15

16
        •   (posted May 25, 2018) “‘[C]annabinoids have been tested in several
            experimental models of autoimmune disorders such as multiple sclerosis,
17          rheumatoid arthritis, colitis and hepatitis and have been shown to protect the
18          host from the pathogenesis…’”

19   On your Instagram page at https://www.instagram.com/infinite_c_b_d:
20
        •   (posted June 21, 2019) “Oxidative stress can trigger serious health issues,
21          like cancer, heart disease, and Alzheimer’s. CBD is a patented
            neuroprotective antioxidant.”
22
        •   (posted August 16, 2019) “Infinite CBD was born out of the success of
23          helping someone suffering from Lymes [sic] Disease. After taking CBD, the
            individual stated that he has become ‘the most pain free’ he had ever been”
24

25

26
27
                                               8
28
                                CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 9 of 35 Page ID #:9




 1
           19.    Defendant’s “Absolute Zero 99%+ CBD Isolate,” “Freezing Point

 2   CBD Topical Cream,” “Afterglow Healing Oil 100mg CBD Total,” “Nano
 3
     Enhancer Pure Nano CBD,” “Nano Freezing Point CBD Topical Cream,”
 4

 5   “Asteroid Gummies,” “Sour Asteroid Gummies,” “Sweetened Dropper,” “Isolate

 6   Dropper”, and “Nano Non Dairy Creamer” Products are not generally recognized
 7
     as safe and effective for their above referenced uses and, therefore, these products
 8

 9   are “new drugs” under section 201(p) of the FD&C Act, 21 U.S.C. 321(p). New

10   drugs may not be legally introduced or delivered for introduction into interstate
11
     commerce without prior approval from the FDA, as described in sections 301(d)
12

13   and 505(a) of the FD&C Act, 21 U.S.C. 331(d) and 355(a). See Exhibit A.

14   Misbranded Drugs
15
           20.    Defendant’s “Absolute Zero 99%+ CBD Isolate,” “Freezing Point
16

17   CBD Topical Cream,” “Afterglow Healing Oil 100mg CBD Total,” “Nano
18   Enhancer Pure Nano CBD,” “Nano Freezing Point CBD Topical Cream,”
19
     “Asteroid Gummies,” “Sour Asteroid Gummies,” “Sweetened Dropper,” “Isolate
20

21   Dropper”, and “Nano Non Dairy Creamer,” products are also misbranded within
22   the meaning of section 502(f)(1) of the FD&C Act, 21 U.S.C. 352(f)(1), in that
23
     their labeling fails to bear adequate directions for use. “Adequate directions for
24

25   use” means directions under which a layperson can use a drug safely and for the
26   purposes for which it is intended. See 21 CFR 201.5. The aforementioned products
27
                                               9
28
                                CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 10 of 35 Page ID #:10




 1
     are offered for conditions that are not amenable to self-diagnosis and treatment by

 2   individuals who are not medical practitioners; therefore, adequate directions for
 3
     use cannot be written so that a layperson can use these drugs safely for their
 4

 5   intended purposes. FDA approved prescription drugs that bear their FDA-approved

 6   labeling are exempt from the requirements that they bear adequate directions for
 7
     use by a layperson. However, Defendant’s Products are not exempt from the
 8

 9   requirement that their labeling bear adequate directions for use, under 21 CFR

10   201.100(c)(2) and 201.115, because no FDA approved applications are in effect for
11
     them. The introduction or delivery for introduction into interstate commerce of
12

13   these misbranded drugs violates section 301(a) of the FD&C Act, 21 U.S.C.

14   331(a). See Exhibit A.
15
     310(ll) and Adulterated Human Foods
16

17
           21.    Defendant’s “Asteroid Gummies”, “Sour Asteroid Gummies,”
18
19   “Sweetened Dropper,” “Isolate Dropper” and “Nano Non Dairy Creamer” products

20   appear to be promoted as conventional human food. For example, the labeling
21
     describes the products, variously, as “delicious,” “tasty treat[]”, “sweetened
22

23   flavor,” and something that can be “[e]asily tossed into your lunch” or added to

24   “your favorite recipes for delicious CBD infused meals” or added to beverages.
25

26
27
                                              10
28
                                CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 11 of 35 Page ID #:11




 1
           22.     It is a prohibited act under section 301(ll) of the FD&C Act, 21 U.S.C.

 2   331(ll), to introduce or deliver for introduction into interstate commerce any food
 3
     to which has been added a drug approved under section 505 of the FD&C Act or
 4

 5   for which substantial clinical investigations have been instituted and for which the

 6   existence of such investigations has been made public. The FDA has concluded
 7
     that the prohibition in section 301(ll) applies to CBD. There is an exception if the
 8

 9   substance was marketed in food before the drug was approved or before the

10   substantial clinical investigations involving the drug had been instituted. However,
11
     based on available evidence, the FDA has concluded that this is not the case for
12

13   CBD. The FDA is not aware of any evidence that would call into question its

14   current conclusion that section 301(ll) of the FD&C Act, 21 U.S.C. 331(ll),
15
     prohibits the introduction into interstate commerce of any food to which CBD has
16

17   been added.
18         23.     As defined in section 201(s) of the FD&C Act (21 U.S.C. 321(s)), the
19
     term "food additive" refers to any substance the intended use of which results in its
20

21   becoming a component of any food, unless the substance is generally recognized as
22   safe (GRAS) among qualified experts under the conditions of its intended use, or
23
     unless the substance meets a listed exception.
24

25         24.     Food additives require premarket approval based on data
26   demonstrating safety. Any food additive that has not been approved for its intended
27
                                               11
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 12 of 35 Page ID #:12




 1
     use in food is deemed to be unsafe under section 409(a) of the FD&C Act (21

 2   U.S.C. 348(a)), and causes the food to be adulterated under section 402(a)(2)(C)(i)
 3
     of the FD&C Act, 21 U.S.C. 342(a)(2)(C)(i). Introduction of an adulterated food
 4

 5   into interstate commerce is prohibited under section 301(a) of the FD&C Act, 21

 6   U.S.C. 331(a).
 7
           25.    There is no food additive regulation which authorizes the use of CBD.
 8

 9   The FDA is not aware of any information to indicate that CBD is the subject of a

10   prior sanction. See 21 CFR Part 181. Furthermore, the FDA is not aware of any
11
     basis to conclude that CBD is GRAS for use in conventional foods. The FDA's
12

13   regulations in 21 CFR 170.30(a)-(c) describe the criteria for eligibility for

14   classification of a food ingredient as GRAS. The use of a food substance may be
15
     GRAS based on either scientific procedures or, for a substance used in food before
16

17   1958, through experience based on common use in food. See 21 CFR 170.30).
18         26.    There is no basis for general recognition of safety for CBD based
19
     either on scientific procedures or common use in food prior to January 1, 1958.
20

21   Based on our review of published, scientific literature, existing data and
22   information do not provide an adequate basis to conclude that the use of CBD in
23
     food meets the criteria for GRAS status. Many unanswered questions and data gaps
24

25   about CBD toxicity exist, and some of the available data raise serious concerns
26   about potential harm from CBD. Our review of publicly available data associated
27
                                               12
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 13 of 35 Page ID #:13




 1
     with the one FDA-approved CBD drug, as well as our review of published

 2   scientific literature, identified potential for liver injury from CBD and potentially
 3
     harmful interactions with certain drugs. In addition, studies in animals have shown
 4

 5   that CBD can interfere with the development and function of testes and sperm,

 6   decrease testosterone levels, and impair sexual behavior in males. Therefore, based
 7
     on the FDA’s review, the use of CBD in conventional food products does not
 8

 9   satisfy the criteria for GRAS status under 21 CFR 170.30.

10         27.    The FDA is not aware of any other exception to the food additive
11
     definition that would apply to CBD for use as an ingredient in a conventional food.
12

13   Therefore, CBD added to a conventional food is a food additive under section

14   201(s) of the FD&C Act and is subject to the provisions of section 409 of the
15
     FD&C Act. Under section 409, a food additive is deemed unsafe unless it is
16

17   approved by FDA for its intended use prior to marketing. CBD is not approved for
18   use in any conventional food. Food containing an unsafe food additive within the
19
     meaning of section 409 is adulterated within the meaning of section 402(a)(2)(C)(i)
20

21   of the FD&C Act. Introduction of an adulterated food into interstate commerce is
22   prohibited under section 301(a) of the FD&C Act, 21 U.S.C. 331(a). See Exhibit
23
     A.
24

25

26
27
                                               13
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 14 of 35 Page ID #:14




 1
     Unapproved New Animal Drugs

 2
           28.    The FDA determined that Defendant is marketing the unapproved
 3

 4   new animal drugs “Pet Droppers” and “Launch Pad.” Based on their review of
 5
     Defendant’s website, “Pet Droppers” and “Launch Pad” products are drugs under
 6
     section 201(g)(1) of the FD&C Act, 21 U.S.C. 321(g)(1), because they are
 7

 8   intended for use in the diagnosis, cure, mitigation, treatment, or prevention of
 9
     disease in animals and/or intended to affect the structure or any function of the
10

11
     body of animals. Further, as discussed below, these products are unapproved new

12   animal drugs and marketing them violates the FD&C Act. The Warning Letter
13
     cites numerous claims made on Defendant’s website supporting this position.
14

15
     See Exhibit A.

16   301(ll) and Adulterated Animal Foods
17

18         29.    Defendant’s use of CBD in animal foods is a prohibited act under
19
     section 301(ll) of the FD&C Act, 21 U.S.C. 331(ll), to introduce or deliver for
20
     introduction into interstate commerce any animal food to which has been added a
21

22   drug approved under section 505 of the FD&C Act or for which substantial clinical
23
     investigations have been instituted and for which the existence of such
24

25
     investigations has been made public. Based on available evidence, the FDA has

26
27
                                               14
28
                                CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 15 of 35 Page ID #:15




 1
     concluded that the prohibition in section 301(ll) applies to CBD, as described

 2   above.
 3
           30.    As defined in section 201(s) of the FD&C Act (21 U.S.C. 321(s)), the
 4

 5   term “food additive” refers to any substance the intended use of which results in its

 6   becoming a component of any animal food, unless the substance is generally
 7
     recognized as safe (GRAS) among qualified experts under the conditions of its
 8

 9   intended use, or unless the substance meets a listed exception.

10         31.    There is no animal food additive regulation that authorizes the use of
11
     CBD. The FDA is not aware of any information to indicate that CBD is the subject
12

13   of a prior sanction (i.e., a sanction or approval granted prior to the enactment of the

14   Food Additives Amendment of 1958 under the FD&C Act, the Poultry Products
15
     Inspection Act, or the Meat Inspection Act). There is no basis to conclude that
16

17   CBD is GRAS for use in animal foods. The FDA’s regulations in 21 CFR
18   570.30(a)-(c) describe the criteria for eligibility for classification of an animal food
19
     ingredient as GRAS. The use of an animal food substance may be GRAS based on
20

21   either scientific procedures or, for a substance used in animal food before 1958,
22   through experience based on common use in animal food. See 21 CFR 570.30).
23
     There is no basis for general recognition of safety for CBD based either on
24

25   scientific procedures or common use in animal food prior to January 1, 1958.
26   Based on the FDA’s review of the publicly available literature, the data and
27
                                                15
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 16 of 35 Page ID #:16




 1
     information necessary to support the safe use of CBD in animal foods are lacking.

 2   In fact, literature reports have raised safety concerns for animals consuming CBD,
 3
     including, but not limited to, male reproductive toxicity and liver toxicity.
 4

 5   Therefore, based on the FDA’s review, the use of CBD in animal products does not

 6   satisfy the criteria for GRAS status under 21 CFR 570.30.
 7
           32.    Under section 409, an animal food additive is deemed unsafe unless it
 8

 9   is approved by the FDA for its intended use prior to marketing. CBD is not

10   approved for use in any animal food. Animal food containing an unsafe food
11
     additive within the meaning of section 409 is adulterated within the meaning of
12

13   section 402(a)(2)(C)(i) of the FD&C Act. Introduction of an adulterated animal

14   food into interstate commerce is prohibited under section 301(a) of the FD&C Act,
15
     21 U.S.C. 331(a). See Exhibit A.
16

17
     Mislabeled Dietary Supplement and Illegal Sublingual Delivery System
18
19
           33.    Above and beyond the Warning Letter sent by the FDA, Defendant’s
20
     CBD Isolate Dropper product is also misbranded and illegal for sale.
21

22         34.    Defendant labels its CBD Isolate Dropper product as a dietary
23
     supplement and gives an illegal delivery instruction:
24

25

26
27
                                               16
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 17 of 35 Page ID #:17




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12          35.   The FD&C Act defines the term “dietary supplement” in section

13   201(ff)(2)(A)(i) of the FD&C Act, 21 U.S.C. 321(ff)(2)(A)(i), as a product that is
14
     “intended for ingestion.” Because sublingual products are intended to enter the
15

16   body directly through the skin or mucosal tissues, they are not intended for

17   ingestion. Therefore, the product bears directions for use as a sublingual product,
18
     such product does not meet the definition of a dietary supplement under the FD&C
19

20   Act.

21          36.   Defendant’s conduct is also deceptive, unfair, and unlawful in that it
22
     violates the prohibition against the sale of adulterated and misbranded products
23

24   under California’s Sherman Laws, which adopt the federal labeling regulations as
25   the food labeling requirements of the state. Cal. Health & Safety Code § 110100.
26
27
                                              17
28
                                CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 18 of 35 Page ID #:18




 1
           37.    The introduction of adulterated and misbranded food into interstate

 2   commerce is prohibited under the FDCA and the parallel state statute cited in this
 3
     Class Action Complaint.
 4

 5         38.    Plaintiff and Class Members would not have purchased the Products or

 6   would have paid less for the Products if they were aware of the misleading labeling
 7
     of the Products by Defendant.
 8

 9         39.    Defendant intended for Plaintiff and the Class members to be deceived

10   or misled.
11
           40.    Defendant’s deceptive and misleading practices proximately caused
12

13   harm to the Plaintiff and the Class.

14         41.    Plaintiff and Class members would not have purchased the Products, or
15
     would have not paid as much for the Products, had they known the truth about the
16

17   mislabeled and falsely advertised Products.
18                          CLASS ACTION ALLEGATIONS
19
           42.    Plaintiff brings this action individually and as representatives of all
20

21   those similarly situated, pursuant to Federal Rule of Civil Procedure 23, on behalf
22   of the below-defined Class:
23
           National Class: All persons in the United States who purchased the
24         Products.
25

26
27
                                             18
28
                                CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 19 of 35 Page ID #:19




 1
               43.   In the alternative, Plaintiff brings this action on behalf of the following

 2   State Sub-Class:
 3
               California State Sub-Class: All persons in the State of California who
 4             purchased the Products.
 5
               44.   Excluded from the Classes are: (1) Defendant, and any entity in which
 6

 7   Defendant has a controlling interest or which have a controlling interest in

 8   Defendant; (2) Defendant’s legal representatives, assigns and successors; and (3) the
 9
     judge(s) to whom this case is assigned and any member of the judge’s immediate
10

11   family.

12             45.   Plaintiff reserves the right to redefine the Class(es), and/or requests for
13
     relief.
14

15             46.   Certification of Plaintiff’s claims for class-wide treatment is

16   appropriate because Plaintiff can prove the elements of his claims on a class-wide
17
     basis using the same evidence as would be used to prove those elements in individual
18
19   actions alleging the same claims.
20             47.   The members of the proposed Class(es) are so numerous that joinder of
21
     all members is impracticable.
22

23             48.   The exact number of Class members is unknown. Due to the nature of
24   the trade and commerce involved, as well as the number of online and direct
25
     complaints, Plaintiff believes the Class consists of thousands of consumers.
26
27
                                                  19
28
                                   CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 20 of 35 Page ID #:20




 1
           49.      Common questions of law and fact affect the right of each Class

 2   member, and a common relief by way of damages is sought for Plaintiff and Class
 3
     members.
 4

 5         50.      Common questions of law and fact that affect Class members include,

 6   but are not limited to:
 7
                 a. Whether the Products, when used by consumers in a normal and
 8                  customary manner and/or in accordance with Defendant’s suggested
 9                  use, works as advertised, marketed, and conveyed to consumers;

10               b. Whether, in the course of business, Defendant represented that the
11                  Products have characteristics, uses, benefits, or qualities that they do
                    not have when used by consumers in a normal and customary manner
12                  and/or in accordance with Defendant’s suggested use;
13
                 c. Whether the claims Defendant made and is making regarding the
14                  Products are unfair or deceptive; specifically, whether the Products
15                  were illegally labeled as dietary supplements with illegal delivery
                    instructions;
16

17               d. Whether Defendant knew at the time the consumer transactions took
                    place that consumers would not receive the promised benefits of the
18                  Products that Defendant was claiming they would receive;
19
                 e. Whether Defendant knowingly made misleading statements in
20                  connection with consumer transactions that reasonable consumers were
21                  likely to rely upon to their detriment;
22               f. Whether Defendant knew or should have known that the
23                  representations and advertisements regarding the Products were
                    unsubstantiated, false, and misleading;
24

25               g. Whether Defendant has breached express and implied warranties in the
                    sale and marketing of the Products;
26
27
                                                20
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 21 of 35 Page ID #:21




 1
                 h. Whether Defendant’s conduct violates public policy;

 2               i. Whether Defendant’s acts and omissions violated California law;
 3
                 j. Whether Defendant has been unjustly enriched by the sale of the
 4                  Products to the Plaintiff and the Class Members;
 5
                 k. Whether Plaintiff and the Class Members did not receive the benefit of
 6                  their bargain when purchasing the Products;
 7
                 l. Whether the Plaintiff and the Class Members suffered monetary
 8                  damages, and, if so, what is the measure of those damages;
 9
                 m. Whether Plaintiff and the Class Members are entitled to an injunction,
10                  damages, restitution, equitable relief, and other relief deemed
11                  appropriate, and, if so, the amount and nature of such relief.

12         51.      Defendant engaged in a common course of conduct giving rise to the
13
     legal rights sought to be enforced by Plaintiff, on behalf of himself and the other
14

15   Class members. Similar or identical statutory and common law violations, business

16   practices, and injuries are involved. Individual questions, if any, are pale by
17
     comparison, in both quality and quantity, to the numerous common questions that
18
19   dominate this action.
20         52.      Additionally, the factual basis of Defendant’s conduct is common to all
21
     Class members and represents a common thread of misconduct resulting in injury
22

23   and damages to all members of the Class.
24         53.      The named Plaintiff will fairly and adequately assert and protect the
25
     interests of the Class. Specifically, he has hired attorneys who are experienced in
26
27
                                               21
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 22 of 35 Page ID #:22




 1
     prosecuting class action claims and will adequately represent the interests of the

 2   Class; and they have no conflict of interests that will interfere with the maintenance
 3
     of this class action.
 4

 5             a. The common questions of law and fact set forth herein predominate
                  over any questions affecting only individual Class members;
 6

 7             b. The Class is so numerous as to make joinder impracticable but not so
                  numerous as to create manageability problems;
 8

 9             c. There are no unusual legal or factual issues which would create
                  manageability problems, and depending on discovery, manageability
10                will not be an issue as much information is solely in Defendant’s
11                possession;

12             d. Prosecution of separate actions by individual members of the Class
13                would create a risk of inconsistent and varying adjudications against
                  Defendant when confronted with incompatible standards of conduct;
14

15             e. Adjudications with respect to individual members of the Class could,
                  as a practical matter, be dispositive of any interest of other members
16                not parties to such adjudications, or substantially impair their ability to
17                protect their interests; and
18             f. The claims of the individual Class members are small in relation to the
19                expenses of litigation, making a Class action the only procedure in
                  which Class members can, as a practical matter, recover. However, the
20                claims of individual Class members are collectively large enough to
21                justify the expense and effort in maintaining a class action.
22

23

24

25

26
27
                                               22
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 23 of 35 Page ID #:23




 1
                                    CAUSES OF ACTION

 2                                       COUNT I
 3                         California’s Unfair Competition Law
                      Cal. Bus. & Prof. Code § 17200 et seq. (“UCL”)
 4                     (On Behalf of the California State Sub-Class)
 5
           54.    Plaintiff re-alleges and incorporates by reference the allegations
 6

 7   contained in Paragraphs 1 through 53, as though set forth fully herein.

 8         55.    The UCL prohibits any “unlawful, unfair or fraudulent business act or
 9
     practice.” Cal. Bus. & Prof. Code § 17200.
10

11         56.    The acts, omissions, misrepresentations, practices, and non-disclosures

12   of Defendant as alleged herein constitute business acts and practices.
13
           57.    Unlawful: The acts alleged herein are “unlawful” under the UCL in
14

15   that they violate at least the following laws:

16         a.     The False Advertising Law, Cal. Bus. & Prof. Code §§ 17500 et seq.;
17
           b.     The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq.;
18
19         c.     The Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301 et seq.;
           and
20

21         d.    The California Sherman Food, Drug, and Cosmetic Law, Cal. Health &
     Safety Code §§ 110100 et seq.
22

23         58.    Unfair: Defendant’s conduct with respect to the labeling, advertising,
24   and sale of the Products was “unfair” because Defendant’s conduct was immoral,
25

26
27
                                               23
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 24 of 35 Page ID #:24




 1
     unethical, unscrupulous, or substantially injurious to consumers and the utility of

 2   their conduct, if any, does not outweigh the gravity of the harm to their victims.
 3
             59.   Defendant’s conduct with respect to the labeling, advertising, and sale
 4

 5   of the Products was and is also unfair because it violates public policy as declared

 6   by specific constitutional, statutory or regulatory provisions, including but not
 7
     limited to the applicable sections of: the Consumers Legal Remedies Act, the False
 8

 9   Advertising Law, the Federal Food, Drug, and Cosmetic Act, and the California

10   Sherman Food, Drug, and Cosmetic Law.
11
             60.   Defendant’s conduct with respect to the labeling, advertising, and sale
12

13   of the Products was and is unfair because the consumer injury was substantial, not

14   outweighed by benefits to consumers or competition, and not one consumer
15
     themselves could reasonably have avoided.
16

17           61.   Fraudulent: A statement or practice is “fraudulent” under the UCL if it
18   is likely to mislead or deceive the public, applying an objective reasonable consumer
19
     test.
20

21           62.   As set forth herein, Defendant’s claims relating the ingredients stated
22   on the Products’ labeling and moreover that the Products were labeled as illegal
23
     dietary supplements with illegal delivery instruction is likely to mislead reasonable
24

25   consumers to believe the product is legal to purchase.
26
27
                                               24
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 25 of 35 Page ID #:25




 1
           63.   Defendant profited from its sale of the falsely, deceptively, and

 2   unlawfully advertised and packaged Products to unwary consumers.
 3
           64.   Plaintiff and Class Members are likely to continue to be damaged by
 4

 5   Defendant’s deceptive trade practices, because Defendant continues to disseminate

 6   misleading information on the Products’ packaging.         Thus, injunctive relief
 7
     enjoining Defendant’s deceptive practices is proper.
 8

 9         65.   Defendant’s conduct caused and continues to cause substantial injury

10   to Plaintiff and the other Class Members. Plaintiff has suffered injury in fact as a
11
     result of Defendant’s unlawful conduct.
12

13         66.   In accordance with Bus. & Prof. Code § 17203, Plaintiff seeks an order

14   enjoining Defendant from continuing to conduct business through unlawful, unfair,
15
     and/or fraudulent acts and practices, and to commence a corrective advertising
16

17   campaign.
18         67.   Plaintiff and the Class also seek an order for and restitution of all
19
     monies from the sale of the Products, which were unjustly acquired through acts of
20

21   unlawful competition.
22

23

24

25

26
27
                                               25
28
                                CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 26 of 35 Page ID #:26




 1
                                        COUNT II
                           California’s False Advertising Law
 2                       Cal. Bus. & Prof. Code § 17500 (“FAL”)
 3                     (On Behalf of the California State Sub-Class)

 4         68.    Plaintiff incorporates paragraphs 1 through 53 as if fully set forth
 5
     herein.
 6

 7         69.    The FAL provides that “[i]t is unlawful for any person, firm,

 8   corporation or association, or any employee thereof with intent directly or indirectly
 9
     to dispose of real or personal property or to perform services” to disseminate any
10

11   statement “which is untrue or misleading, and which is known, or which by the

12   exercise of reasonable care should be known, to be untrue or misleading.” Cal. Bus.
13
     & Prof. Code § 17500.
14

15         70.    It is also unlawful under the FAL to disseminate statements concerning

16   property or services that are “untrue or misleading, and which is known, or which
17
     by the exercise of reasonable care should be known, to be untrue or misleading.” Id.
18
19         71.    As alleged herein, the advertisements, labeling, policies, acts, and
20   practices of Defendant relating to the Products misled consumers acting reasonably
21
     as to the ingredients and effectiveness of the Products.
22

23         72.    Plaintiff suffered injury in fact as a result of Defendant’s actions as set
24   forth herein because he purchased the Products in reliance on Defendant’s false and
25
     misleading labeling claims that the Products, among other things, that the Products
26
27
                                               26
28
                                CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 27 of 35 Page ID #:27




 1
     contained the ingredients stated on the Products’ labeling and moreover that the

 2   Products were labeled as illegal dietary supplements with illegal delivery instruction
 3
     as claimed on the Products’ labeling and Defendant’s website.
 4

 5         73.      Defendant’s business practices as alleged herein constitute deceptive,

 6   untrue, and misleading advertising pursuant to the FAL because Defendant has
 7
     advertised the Products in a manner that is untrue and misleading, which Defendant
 8

 9   knew or reasonably should have known, and omitted material information from its

10   advertising.
11
           74.      Defendant profited from its sale of the falsely and deceptively
12

13   advertised Products to unwary consumers.

14         75.      As a result, Plaintiff, the California Class, and the general public are
15
     entitled to injunctive and equitable relief, restitution, and an order for the
16

17   disgorgement of the funds by which Defendant was unjustly enriched.
18         76.      Pursuant to Cal. Bus. & Prof. Code § 17535, Plaintiff, on behalf of
19
     himself and the California Class, seeks an order enjoining Defendant from
20

21   continuing to engage in deceptive business practices, false advertising, and any other
22   act prohibited by law, including those set forth in this Complaint.
23

24

25

26
27
                                                27
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 28 of 35 Page ID #:28




 1
                                        COUNT III
                         California’s Consumer Legal Remedies Act
 2                        Cal. Civ. Code § 1750 et seq. (“CLRA”)
 3                      (On Behalf of the California State Sub-Class)

 4         77.      Plaintiff incorporates paragraphs 1 through 53 as if fully set forth
 5
     herein.
 6

 7         78.      The CLRA prohibits deceptive practices in connection with the conduct

 8   of a business that provides goods, property, or services primarily for personal,
 9
     family, or household purposes.
10

11         79.      Defendant’s false and misleading labeling and other policies, acts, and

12   practices were designed to, and did, induce the purchase and use of the Products for
13
     personal, family, or household purposes by Plaintiff and Class Members, and
14

15   violated and continue to violate the following sections of the CLRA:

16               a. § 1770(a)(5): representing that goods have characteristics, uses, or
17                  benefits which they do not have;
18               b. § 1770(a)(7): representing that goods are of a particular standard,
19                  quality, or grade if they are of another;
20               c. § 1770(a)(9): advertising goods with intent not to sell them as
21                  advertised; and
22               d. § 1770(a)(16): representing the subject of a transaction has been
23                  supplied in accordance with a previous representation when it has not.
24         80.      Defendant profited from the sale of the falsely, deceptively, and
25
     unlawfully advertised Products to unwary consumers.
26
27
                                                28
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 29 of 35 Page ID #:29




 1
           81.    Defendant’s wrongful business practices constituted, and constitute, a

 2   continuing course of conduct in violation of the CLRA.
 3
           82.    Pursuant to the provisions of Cal. Civ. Code § 1782(a), Plaintiff will
 4

 5   provide a letter to Defendant concurrently with the filing of this Class Action

 6   Complaint or shortly thereafter with notice of its alleged violations of the CLRA,
 7
     demanding that Defendant correct such violations, and providing it with the
 8

 9   opportunity to correct its business practices. If Defendant does not thereafter correct

10   its business practices, Plaintiff will amend (or seek leave to amend) the complaint to
11
     add claims for monetary relief, including restitution and actual damages under the
12

13   Consumers Legal Remedies Act.

14         83.    Pursuant to California Civil Code § 1780, Plaintiff seeks injunctive
15
     relief, their reasonable attorney fees and costs, and any other relief that the Court
16

17   deems proper.
18                                      COUNT IV
19                           Breach of Express Warranties
                               Cal. Com. Code § 2313(1)
20                     (On Behalf of the California State Sub-Class)
21
           84.    Plaintiff incorporates paragraphs 1 through 53 as if fully set forth
22

23   herein.
24         85.    Through the Products’ labels and advertising, Defendant made
25
     affirmations of fact or promises, or description of goods, described above, which
26
27
                                               29
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 30 of 35 Page ID #:30




 1
     were “part of the basis of the bargain,” in that Plaintiff and the Class purchased the

 2   Products in reasonable reliance on those statements. Cal. Com. Code § 2313(1).
 3
           86.    Defendant breached the express warranties by selling Products that do
 4

 5   not and cannot provide the promised benefits.

 6         87.    Plaintiff and the Class Members would not have purchased the Products
 7
     had they known the true nature of the Products’ ingredients and benefits and what
 8

 9   the Products contained.

10         88.    That breach actually and proximately caused injury in the form of the
11
     lost purchase price that Plaintiff and Class members paid for the Products.
12

13         89.    Furthermore, Defendant had actual knowledge of the defect in the

14   Products purchased by Plaintiff, as well as the Products purchased by other members
15
     of the Class, because: (a) it has knowledge of the FDA’s warning letter; and (b) it
16

17   had actual knowledge of the ingredients and qualities of the ingredients in its
18   Products by virtue of its own Products’ testing and it knows that the affirmations and
19
     representations it makes concerning the benefits, ingredients and quantities on the
20

21   Products’ labeling and Defendant’s website and advertising is false.
22         90.    As a result of Defendant’s breach of warranty, Plaintiff and Class
23
     Members have been damaged in the amount of the purchase price of the Products
24

25   and any consequential damages resulting from the purchases.
26
27
                                              30
28
                                CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 31 of 35 Page ID #:31




 1
                                       COUNT V
                     Breach of Implied Warranty of Merchantability
 2                               Cal. Com. Code § 2314
 3                    (On Behalf of the California State Sub-Class)

 4         91.    Plaintiff incorporates paragraphs 1-53 as if fully set forth herein.
 5
           92.    Defendant, through its acts and omissions set forth herein, in the sale,
 6

 7   marketing, and promotion of the Products, made representations to Plaintiff and the

 8   Class that, among other things, that the Products were labeled as illegal dietary
 9
     supplements with illegal delivery instruction.
10

11         93.    Plaintiff and the Class bought the Products manufactured, advertised,

12   and sold by Defendant, as described herein.
13
           94.    Defendant is a merchant with respect to the goods of this kind which
14

15   were sold to Plaintiff and the Class, and there was, in the sale to Plaintiff and other

16   consumers, an implied warranty that those goods were merchantable.
17
           95.    However, Defendant breached that implied warranty in that the
18
19   Products provide no benefits, as set forth in detail herein.
20         96.    As an actual and proximate result of Defendant’s conduct, Plaintiff and
21
     the Class did not receive goods as impliedly warranted by Defendant to be
22

23   merchantable in that they did not conform to promises and affirmations made on the
24   container or label of the goods nor are they fit for their ordinary purpose of providing
25
     the benefits as promised.
26
27
                                               31
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 32 of 35 Page ID #:32




 1
           97.      Plaintiff and the Class have sustained damages as a proximate result of

 2   the foregoing breach of implied warranty in the amount of the Products’ purchase
 3
     prices.
 4

 5                                       COUNT VI
                   Declaratory Relief Under the Declaratory Judgment Act
 6                         (On Behalf of the Nationwide Class or,
 7                      Alternatively, the California State Sub-Class)

 8         98.      Plaintiff incorporates paragraphs 1-53 as if fully set forth herein.
 9
           99.      Plaintiff brings this cause of action on behalf of the Nationwide Class
10

11   and/or the California Subclass.

12         100. Declaratory relief is intended to minimize “the danger of avoidable loss
13
     and unnecessary accrual of damages.” 10B Charles Alan Wright, Arthur R. Miller
14

15   & Mary Kay Kane, Federal Practice and Procedure § 2751 (3d ed. 1998).

16         101. Pursuant to 28 U.S.C. § 2201, et seq., there is an actual controversy
17
     between Defendant and Plaintiff concerning whether:
18
19               a. Defendant has misrepresented the ingredients and effectiveness of the
                    Products; and
20

21               b. Defendant knew or should have known of the misrepresentations
                    regarding the efficacy of the Products.
22

23         102. Pursuant to 28 U.S.C. § 2201, the Court may “declare the rights and
24   legal relations of any interested party seeking such declaration, whether or not
25
     further relief is or could be sought.”
26
27
                                                 32
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 33 of 35 Page ID #:33




 1
           103. Despite the studies which have proven Defendant’s representations

 2   false, Defendant continues to represent the ingredients and effectiveness of the
 3
     Products, and has otherwise failed to correct those misrepresentations.
 4

 5         104. Accordingly,       based   on   Defendant’s     repeated    and   continued

 6   misrepresentations, Plaintiff seeks a declaration that Defendant has misrepresented
 7
     the ingredients and effectiveness of the Products and that its actions are unlawful.
 8

 9         105. The declaratory relief requested herein will generate common answers

10   that will settle the controversy related to the misrepresented labeling of the Products.
11
     There is an economy to resolving these issues as they have the potential to eliminate
12

13   the need for continued and repeated litigation.

14                                 PRAYER FOR RELIEF
15
           WHEREFORE, Plaintiff prays that this case be certified and maintained as a
16

17   class action and for judgment to be entered against Defendant as follows:
18
19         A.     Enter an order certifying the proposed Class (and subclasses, if
                  applicable), designating Plaintiff as the class representative, and
20                designating the undersigned as class counsel;
21
           B.     Enter an order awarding Plaintiff and the class members their actual
22                damages, treble damages, and/or any other form of monetary relief
23                provided by law, except that no monetary relief is presently sought for
                  violations of the Consumers Legal Remedies Act;
24

25         C.     Declare that Defendant is financially responsible for notifying all Class
                  members of the problems with the Products;
26
27
                                                33
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 34 of 35 Page ID #:34




 1
           D.    Declare that Defendant must disgorge, for the benefit of the Class, all
                 or part of the ill-gotten profits it received from the sale of the Products,
 2               or order Defendant to make full restitution to Plaintiff and the members
 3               of the Class, except that no monetary relief is presently sought for
                 violations of the Consumers Legal Remedies Act;
 4

 5         E.    Defendant shall audit and reassess all prior customer claims regarding
                 the Products, including claims previously denied in whole or in part;
 6

 7         F.    An order awarding Plaintiff and the classes pre-judgment and post-
                 judgment interest as allowed under the law;
 8

 9         G.    For reasonable attorneys’ fees and reimbursement of all costs for the
                 prosecution of this action, including expert witness fees; and
10

11         H.    For such other and further relief as this Court deems just and
                 appropriate.
12                                  JURY DEMAND
13
           Plaintiff hereby demands a trial by jury on all issues so triable.
14

15   Dated: November 27, 2019                             Respectfully Submitted,

16                                                   By: /s/ Jonathan Shub
17                                                       Jonathan Shub (CA Bar
                                                         #237708)
18                                                       Kevin Laukaitis*
19                                                       KOHN, SWIFT & GRAF,
                                                         P.C.
20                                                       1600 Market Street, Suite 2500
21                                                       Philadelphia, PA 19103
                                                         Tel: 215-238-1700
22                                                       jshub@kohnswift.com
23                                                       klaukaitis@kohnswift.com
24                                                        Nick Suciu III*
25                                                        BARBAT, MANSOUR &
                                                          SUCIU PLLC
26                                                        1644 Bracken Rd.
27
                                               34
28
                                CLASS ACTION COMPLAINT
     Case 2:19-cv-10148-DMG-E Document 1 Filed 11/27/19 Page 35 of 35 Page ID #:35




 1
                                                    Bloomfield Hills, Michigan
                                                    48302
 2                                                  Tel: 313-303-3472
 3                                                  nicksuciu@bmslawyers.com

 4                                                  Gregory F. Coleman*
 5                                                  Rachel Soffin*
                                                    GREG COLEMAN LAW PC
 6                                                  First Tennessee Plaza
 7                                                  800 S. Gay Street, Suite 1100
                                                    Knoxville, Tennessee 37929
 8                                                  Tel: 865-247-0080
 9                                                  greg@gregcolemanlaw.com
                                                    rachel@gregcolemanlaw.com
10

11                                                  *Pro Hac Vice Application
                                                    Forthcoming
12

13                                                  Counsel For Plaintiff
                                                    And The Class
14

15

16

17

18
19

20

21

22

23

24

25

26
27
                                          35
28
                              CLASS ACTION COMPLAINT
